DETAILED ACTION
	EXAMINER’S AMENDMENT	
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Yoshiko Ito on July 9th, 2021.

The application has been amended as follows: 
In claim 1, line 7, please change “a storage unit” to – a storage –
In claim 1, line 10, please change “a luminance control unit” to –a luminance controller—
In claim 1, line 12, please change “a transmittance control unit” to –a transmittance controller—
In claim 1, line 14, please change “the storage unit” to –the storage—
In claim 1, line 19, please change “the transmittance control unit” to –the transmittance controller—

In claim 2, lines 1-2, please change “the luminance control unit” to –the luminance controller—

In claim 3, lines 1-2, please change the luminance control unit” to –the luminance controller—
In claim 3, line 4, please change “the luminance control unit” to –the luminance controller—


Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEGEMAN KARIMI whose telephone number is (571)270-1712.  The examiner can normally be reached on Monday-Friday; 9:00am-4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 5712727772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 
/PEGEMAN KARIMI/           Primary Examiner, Art Unit 2691